Case 1:19-mc-00228 Document 2 Filed 05/01/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-x
IN THE l\/IATTER OF THE APPLICATION GF '
19 Misc.
ARIF EFENDI
: DECLARATION OF
FOR AN ORDER TO TAKE DISCOVERY : MARIO AIETA IN SUPPGRT
: OF APPLICATION PURSUANT
PURSUANT TO 28 U.S.C. 1782 : TO 17 USC 11 1872
____ ` _______ X
MARIO AIETA, declares under penalty of perjury:
l. l am an attorney admitted to practice in the State of New York and before this

court and I am a member of the law firm of Satterlee Stephens LLP, attorneys for Applicant Arif
Efendi. l make this Declaration based upon my own personal knowledge and upon information
and documents provided to me that l know, or believe, to be true and accurate

2. This Declaration is submitted in Support of Efendi’s Application for a Discovery
Assistance Order pursuant to 28 U.S.C. § l782(a).

3. Efendi is an individual residing in London, England.l Efendi is affiliated with
Doyen Sports lnvestment Limited, a l\/Ialta-based company that provides funding primarily to
European football clubs.

4. Efendi seeks this Court's authorization to take discovery within this District for
use in the prosecution of a proceeding now pending before the Court of Law for the 5th District
Bucharest, 2nd Department for Civil Cases, Romania and, in a proceeding soon to be
commenced in the District Court of Cyprus.

5. On December 2l, 2108, Efendi, along with Doyen Sports lnvestment Limited and

Arif Tevfik, commenced an action against Centrul Roman Pentru Jurnalism De lnvestigatie

3195368*2

Case 1:19-mc-00228 DocumentZ Filed 05/01/19 F>agezofAf

(“CRJI”), before the Court of Law for the 5th District of Bucharest, File No. 27181/302/2018,
asserting causes of action based on CRJI’s publication of stolen confidential and private
information on the website www.theblacksea.eu (the “Romanian Action”). A hearing in the
Romanian Action has been set for May 22, 2019.

6. At the time that the Romanian Action,_ Efendi and the other claimants also applied
for interim relief. Gn January 23, 2019, the Court of Law for the 5th District Bucharest issued an
order (the “Romanian Order”) on the motion for interim relief, finding that defendant CRJI: i)
had published certain articles on its website found at www.theblacksea.eu, ii) that the articles
were based on private and personal information obtained via a “an attack conducted by a hacker
on the information systems of Doyen Sports,” and (iii) that “[t]hrough the articles published on
the website theblacksea, confidential information and documents concerning the professional and
private activity of the claimants were disclosed.” A copy of the Romanian Order, with a certified
English translation, is attached to this D-eclaration at Tab A. The Court of Law for the 5th
District Bucharest determined that the “illicit action” of publishing the subject articles on
theblacksee.eu “causes a prejudice, which is difficult to remedy, to the reputation, image, dignity
and freedom of the claimants” under both Romanian law and the European Convention on
Human Rights. The 5th District Budapest accordingly issued an order “oblig[ing] the defendant
[CRJI] to withdraw from the website www.theblacksea.eu the articles mentioned in the action”
until the final resolution of case File no. 27181/302/2018.

7. After the Romanian O_rder issued, CRJI transferred ownership of the website
www.theblacksea.eu to PrivActually LTD, an entity based in Cyprus. Attached to this
Declaration at Tab B are the results of a WHOIS search conducted on April 9? 2019, at

https://whois.eurid.eu/en/search for the name “theblacksea.eu.” The articles that the Romanian

 

3195368_2

Case 1:19-mc-00228 Document 2 Filed 05/01/19 Page 3 of 4

court determined were injurious to “the reputation, image, dignity and freedom” of Efendi and
the other claimants named in the Romanian Order have not been removed from theblacksea.eu
after ownership of the site was ‘transferred’ to PrivActually Ltd.l

8. PrivActually Ltd. runs a VPN (Virtual Private Network) service entitled
lPredator.'See Tab C (https://www.ipredator.se/page/contact#general_contact, accessed April 25,
2019 [“IPredator is incorporated as PrivActually Ltd.”]). The same “team of committed internet
activists” also operates Njalla, a “privacy aware domain service.” See Tab D (https://njal.la,
accessed April 25, 2019). As the Njalla website explains:

We're not actually a domain name registration service, we're a customer
to these. We sit in between the domain name registration service and
you, acting as a privacy shield. When you purchase a domain name
through Nj alla, we own it for you. However, the agreement between us
grants you full usage rights to the domain. Whenever you want to, you
can transfer the ownership to yourself or some other party. Ia’.

9. Based on the above information, it appears that CRJI ‘transferred’ the ownership
of theblacksea.eu to PrivActually Ltd. to disguise its continuing connection to theblacksea.eu and
to avoid the Romanian Order.

10. On April 18, 2019, Efendi and the other claimants in the Romanian Action moved
for preliminary relief against PrivActually based on the continuing publication of stolen
confidential and private information on the website www.theblacksea.eu A hearing on the
request for preliminary relief against PrivActually has been set for May 20, 2019.

11. The DNS A record2 for theblacksea.eu identifies DigitalOcean LLC as the host of

theblacksea.eu website. A copy of the DNS A record for theblacksea.eu is attached hereto at Tab

B.

 

‘ E.g., compare Romanian Order, Aieta Decl, Tab A at p. 18 of 25 with httr)s://theblacksea.eu/stories/t`ootball-
leaks/football-leaks-kazakh-moguls-the-pal-of~donald-trump-teen-models~and-the-vacht-of-the~father~of~the-turks/,
accessed April 15, 2019.

3195368_2

Case 1:19-mc-OO228 Document 2 Filed 05/01/19 Page 4 of 4

12. DigitalOcean LLC is a Delaware limited liability company (see Tab E) found in
this district, with its principal office at 101 Avenue of the Americas, 10th Floor, New York, NY
10013. See Tab F at p. 29 (https://www.digitalocean,com/legal/terms-of-service-agreement/,
accessed April 25, 2019).

13. Efendi seeks discovery from DigitalOcean LLC to establish in the now pending
Romanian action and in the soon~to-be-pending Cypriot action that l) CRJI, the defendant in the
Romanian action, continues to control the content of the website at theblacksea.eu, 2) CRJI
transferred the ownership of the website to PrivActually Ltd. after the commencement of the
action that resulted in the Romanian Order, and 3) the webpages that CRJI has been ordered to
take down pursuant to the Romanian Order are physically stored on`a server located in the
United States.

14. Attached hereto at Tab G is a proposed subpoena directed to DigitalOcean

15. g This Application is not being filed as a means of circumventing discovery limits
under the laws of either Cyprus or Romania. I am not aware of any discovery limits imposed in
the Romanian Action. l am not aware of any discovery limits that are likely to be imposed in the
contemplated action in Cyprus.' l

I declare under penalty of perjury that the foregoing is true and correct.

Aprii §§ 2019
M

/;i/YA/~J /-j

/`/ Mario Aieta

 

2 An “A record” is the Dcmain Name System record that maps a domain name to the IP address of the computer
hosting the domain. See https://support.dnsimple.com/articles/a-record/, accessed April 10, 2019.

4
3195368__2

